Shepley, C. J.
Suppose the license was prima evidence, that the previous requisites to its validity had been complied with, still the first rejection of it was of no damage to the defendant, because he afterwards offered it in connection with, the bond.
Note.—The section of the statute, being the 5th sect. of chap. 205, of the year 1846, under which this complaint was instituted, was repealed by chap. 211 of the statutes of the year 1851.
But even when so offered, it was rightly rejected, because it was shown, by the record, that other persons, up to the full number allowed by law, had been duly licensed.
But the defendant’s license, by his own proofs, was of no validity. It was not issued by a competent board. There was no authority in the board to choose a town clerk pro tem. Besides, the statute provides that no license shall be granted until the bond should be executed and delivered to the treasurer. The bond in this case, was not received until after the license was granted ; and it was never delivered to the treasurer. Exceptions overruled.